Citation Nr: 0408128	
Decision Date: 03/29/04    Archive Date: 04/02/04

DOCKET NO.  94-19 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from February 
1971 to February 1974.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  

In June 1999, the Board remanded this claim to the RO for 
further development.  The case has been returned to the Board 
and is ready for further review.  

The veteran appeared before the undersigned Veterans Law 
Judge in November 2001, and gave testimony in support of his 
claim.  


REMAND

The veteran is seeking entitlement to service connection for 
PTSD.  In substance, he contends that stressful experiences 
in service led to currently diagnosed PTSD.

In general, service connection for PTSD requires medical 
evidence establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  See 38 C.F.R. § 3.304(f) (2003); 
Moreau v. Brown, 9 Vet. App. 389 (1996).

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2003).

In this case, the evidence of record includes diagnoses of 
PTSD (although other psychiatric diagnoses are also of 
record) as well as a medical opinion relating PTSD to 
service.  These opinions were offered prior to the 
verification of a service stressor, and thus were based on a 
history provided by the veteran.  

The veteran has offered several stressors.  In his statement 
received at the Board in April 2000, he stated that when he 
was at U-Tapao, the base was hit and five people tried to 
blow up a storage area and were killed.  He reported that he 
got combat pay during this time.  In an April 1996 letter he 
reported that the base where he was stationed was hit twice 
and that he received combat pay.  The veteran also listed as 
a stressor an incident where he had to shut down a fuel line 
and a power unit when there was a fuel spill.  He noted that 
he was commended for his action by the squadron commander.  

A recent United States Court of Appeals for Veterans Claims 
(the Court) decision indicates that a rocket attack at a 
large base in Vietnam may be a sufficient PTSD stressor, and 
a veteran's claimed personal exposure to the rocket attack 
will be satisfactorily corroborated by his presence with his 
unit which was known to be generally exposed to the rocket 
attack.  The Court found that if there was verification of 
the veteran's location, records of events at that location 
implied the veteran's personal exposure to those events.  
Pentecost v. Principi, 16 Vet. App. 124, (2002).  

In February 2003, the U. S. Armed Services Center for Unit 
Records Research submitted extracts of the historical reports 
submitted by the 635th Combat Support Group, the higher 
headquarters of the 635th Supply Squadron.  It was noted that 
after further research, documentation showed that on January 
10, 1972, a sniper attack occurred at U-Tapao.  It was stated 
that information concerning the veteran's duties and 
responsibilities would be found in his service personnel 
file.  Also noted was that any commendations that the veteran 
received would be in this file.  This file is not of record.  
Therefore, the veteran's specific dates of service in Vietnam 
are not verified.  Nor have the veteran's units, any 
commendations, places of duty, and duty assignments been 
verified.  

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following development.  

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
and Quartuccio v. Principi, 16 Vet. App. 
183 (2002), is completed.  

2.  The RO should request that the 
National Personnel Records Center (NPRC) 
provide copies of all service personnel 
records relating to the veteran, 
including the Original Military Personnel 
File (OMPF) (Army 201 file).  

3.  The RO should contact the veteran and 
provide him with another opportunity to 
provide a comprehensive statement 
containing as much detail and information 
as possible concerning the specifics 
(i.e., who, what, where, when, specific 
dates, and units involved) of the combat 
actions, attacks, and/or stressful events 
that he alleges to have experienced 
during active military service.  He 
should be informed that this information 
is of vital importance to his claim.  

4.  Upon receipt of the requested 
information, the RO should review the 
veteran's file.  Any additional 
development necessary should be 
accomplished.  If the RO determines that 
the record establishes that the veteran 
was stationed at U-Tapao on January 10, 
1972, that the veteran was exposed to 
combat, or if any other claimed stressor 
has been verified, the RO should then 
schedule the veteran for a VA psychiatric 
examination in order to determine, after 
a review of all pertinent evidence and 
evaluation of the veteran, whether he 
currently meets the diagnostic criteria 
for PTSD based on a verified stressor.  
In determining whether the veteran has 
PTSD due to an inservice stressor, the 
examiner is hereby notified that only the 
verified history detailed in the reports 
provided by USASCRUR and/or by the RO may 
be relied upon.  If a diagnosis of PTSD 
is deemed appropriate, the examiner 
should explain how the diagnostic 
criteria of the Fourth Edition of the 
American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders are met, to include 
identification of the specific 
stressor(s) underlying any PTSD 
diagnosis, and comment upon the link 
between the current symptomatology and 
one or more of the in-service stressors 
found to be established by the RO.  The 
claims folder, to include a copy of this 
remand, along with any additional 
evidence obtained pursuant to this 
remand, should be provided to the 
examiner for review. The examination 
report should reflect review of pertinent 
material in the claims folder and include 
the complete rationale for all opinions 
expressed.  All necessary special studies 
or tests should be accomplished.  The 
examiner's typewritten report must 
include all examination results, along 
with the complete rationale underlying 
all opinions expressed, citing, if 
necessary, to specific evidence in the 
record.  The report should be associated 
with the other evidence on file in the 
veteran's claims folder.

5.  With regard to all the instructions 
set forth above, the RO should inform the 
veteran of his obligation to cooperate by 
providing the requested information to 
the extent possible, and by reporting for 
any scheduled examination.  The RO should 
also inform the veteran that his failure 
to cooperate may result in adverse action 
with regard to his claim, pursuant to 38 
C.F.R. § 3.158 and § 3.655.  

6.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2003); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

7.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
and given the appropriate opportunity to 
respond before the claims file is 
returned to the Board for further review, 
as appropriate.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




